Upon the dissolution of an injunction, it is of course to retain the money in the office, if affidavit be made stating circumstances *Page 198 
which render it doubtful whether the same may be recovered out of the estate of the defendant, should the decree be against him, unless he will give security for its forthcoming on such an event.
Accordingly, in this case an affidavit was made to that effect; and TAYLOR, J., after very many censures upon the drawer of the affidavit, for its prolixity, ordered the money to be retained until security given.
NOTE. — See Clark v. Wells, 6 N.C. 3.